DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “steam passing structure” in claim 1 and “opening and closing mechanism” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of applicant’s specification shows that the steam passing structure, reference numeral 31, appears to be a tray, having perforations that allow steam to pass through. 
	A review of applicant’s specification shows that the opening and closing mechanism, reference numeral 102, appears to be a lid or cover.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Claim Objections
Claim 16 is objected to because of the following informalities:  lines 1-2 recite “wherein the finger insertion holes on the casing is disposed eccentrically thereon”.  It is suggested to rephrase the aforementioned portion of lines 1-2 as “wherein the finger insertion holes on the casing are disposed eccentrically thereon”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, line 2 recites “the receiving bracket”; however, no receiving bracket has been recited in claim 1.  A receiving bracket is not recited until claim 3.  For purposes of substantive examination, claim 4 will be interpreted as depending from claim 3.  It is suggested to rephrase claim 4 to recite “The steam-off gel nail removal device of claim 3…”   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 8-13, 17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin (US2016/0045010).
Regarding claim 1, Jin discloses a steam-off gel nail removal device, comprising: a casing (1, 2), wherein a plurality of finger insertion holes (5) for finger insertion is disposed on a side (top side, refer to Figure 7) of the casing, and a receiving space (interior cavity of 1) is disposed on an inner side of the casing, the receiving space having therein a heating device (302, Figure 6) and a control device (301, 303, Figure 10) connected to the heating device; a gel polish removing solution container (4) disposed on an inner side of the receiving space, wherein the heating device is disposed on a side of the gel polish removing solution container to heat the gel polish removing solution container (best shown in Figure 6, wherein the heating device, 302, is disposed about an outer circumference of the gel polish removing solution container); 

    PNG
    media_image1.png
    444
    834
    media_image1.png
    Greyscale

Regarding claim 2, Jin discloses the steam-off gel nail removal device of claim 1, wherein the plurality of finger insertion holes are disposed eccentrically thereon (best shown in Figure 3, wherein the plurality of finger insertion holes are shown to be concentrated on a top side of the casing).
Regarding claim 3, Jin discloses the steam-off gel nail removal device of claim 2, wherein the casing has therein a receiving bracket (not labeled, refer to annotated Figure 6, below) having thereon a receiving opening (not labeled, refer to annotated Figure 6, below) for receiving the gel polish removing solution container (4), with the 

    PNG
    media_image2.png
    427
    848
    media_image2.png
    Greyscale

Regarding claim 6, Jin discloses the steam-off gel nail removal device of claim 1, wherein the casing has thereon a preheat lid for covering the plurality of finger insertion holes (refer to Paragraph [0069], Figure 15).
Regarding claim 8, Jin discloses the steam-off gel nail removal device of claim 1, wherein a temperature sensor (12, Figure 10) for detecting a temperature of the gel polish removing solution container (refer to Paragraph [0053], "temperature sensing module 12 utilized for detecting the temperature of the polish removing solution”) to transmit the temperature of the gel polish removing solution container to the control device (301, Figure 10; refer to Paragraph [0053], "the temperature sensing module 12 will send a detection signal to a processing system") such that the control device such 
Regarding claim 9, Jin discloses the steam-off gel nail removal device of claim 1, wherein an elastic airtight unit (6, 8) is disposed beside the finger insertion holes (refer to Paragraph [0050] which states that the finger insertion holes are equipped with a silicone rubber sealing ring, 6, "to prevent...the polish removing solution steam from leaking").
Regarding claims 10-12, Jin discloses the steam-off gel nail removal device of claim 1, wherein the control device comprises a control panel (303, Control Switch), an operation interface, wherein the operator interface is a buzzer (13, Beep), or an indicator light (14), connected to or integrated into the control panel (refer to Figure 10; additionally refer to Paragraph [0053]), and a power module, wherein the power module an external power supply (refer to Paragraph [0069] which states that the device may have a power port, 154, for connection with a DC outlet), connected to or integrated into the control panel. 
Regarding claim 13, Jin discloses the steam-off gel nail removal device of claim 10, wherein the control device has a timer (refer to Paragraph [0054], "the timing control module...starts time counting with a counting range of 5 minutes to 10 minutes").
Regarding claim 17, Jin discloses a steam-off gel nail removal device, comprising: a casing (1 and portion of 2, refer to annotated Figure 6, below), wherein a plurality of finger insertion holes (5) is disposed on the casing, and a receiving space (interior cavity of 1) is disposed in the casing, the casing comprising a main casing portion (vertical and top horizontal wall of casing, 1, refer to annotated Figure 6, below) and an opening and closing mechanism (2) disposed on the main casing portion (refer to Figure 6, wherein opening and closing mechanism is positioned on the vertical walls of the casing, additionally refer to annotated Figure 6, below), and the receiving space having therein a heating device (302, Figure 6) and a control device (301, Figures 6, 10) connected to the heating device (refer to Paragraph [0053]); a gel polish removing solution container (4) is disposed on the main casing portion (the gel polish removing solution container is mounted to an upper horizontal wall of the main casing), and the heating device is disposed on a side of the gel polish removing solution container to heat the gel polish removing solution container (refer to Figure 6); and a safety switch (303) disposed on the main casing portion (refer to Figure 6, wherein the switch is disposed on a top surface of the main casing portion and extends through to an interior of the main casing), corresponding in position to the opening and closing mechanism (both the safety switch and the opening and closing mechanism are situated on a top surface of the main casing, therefore they correspond in position), and electrically connected to one of the heating device and the control device to trigger pausing the 

    PNG
    media_image3.png
    390
    920
    media_image3.png
    Greyscale

Regarding claim 19, Jin discloses the steam-off gel nail removal device of claim 17, further comprising a finger separation unit (not labeled, refer to annotated Figure 7, below) disposed between the gel polish removing solution container and the finger insertion20 holes, wherein a steam passing structure (501) for a steam of a gel polish removing solution to pass through is arranged on the finger separation unit. 

    PNG
    media_image1.png
    444
    834
    media_image1.png
    Greyscale

Regarding claim 20, Jin discloses the steam-off gel nail removal device of claim 17, wherein the finger insertion holes on the casing are disposed eccentrically thereon (best shown in Figure 3, wherein the plurality of finger insertion holes are shown to be concentrated on a top side of the casing).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Ye (JP201755789A).
Regarding claim 4, Jin discloses the steam-off gel nail removal device of claim 1, as applied above.  Jin does not wherein an o-ring is disposed between the receiving bracket and the gel polish removing solution container.  Ye discloses a similar device for removing gel nail polish (1) comprising a casing (2), the casing having a receiving space (interior of 2), the receiving space accepting a gel polish removing solution container (4, 11), the container positioned on a receiving bracket (27, Figure 7), wherein an o-ring (13) is disposed between the receiving bracket and the gel polish removing solution container (best shown in Figure 7).  Refer additionally to Figures 1-12.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin’s device to have a o-ring disposed between the receiving bracket and the gel polish removing solution container, as taught by Ye, since such a modification provides the advantage of maintaining the thermal insulation of the solution container.
Regarding claim 14, Jin discloses a steam-off gel nail removal device, comprising: a casing (1, 2), wherein finger insertion holes (5) for finger insertion are disposed on a side (top side, refer to Figure 7) of the casing, and a receiving space (interior cavity of 1) is disposed on an inner side of the casing, the receiving space having therein a heating device (302, Figure 6) and a control device (301, 303, Figure 10) connected to the heating device; and a gel polish removing solution container (4) disposed on an inner side of the receiving space, 19 wherein the heating device is disposed on a side of the gel polish removing solution container to heat the gel polish removing solution container 
Regarding claim 15, the combination of Jin and Ye discloses the steam-off gel nail removal device of claim 14, as applied above.  Jin further discloses a finger separation unit (not labeled, refer to annotated Figure 7, below) disposed in the receiving space and between the gel polish removing solution container and the finger insertion holes; 

    PNG
    media_image1.png
    444
    834
    media_image1.png
    Greyscale

Regarding claim 16, the combination of Jin and Ye discloses the steam-off gel nail removal device of claim 14, as applied above.  Per the modification addressed in claim 14, an additional finger insertion hole, as taught by Ye was incorporated into the steam-off gel nail removal device of Jin, wherein all five of Jin’s finger insertion holes on the casing is disposed eccentrically thereon since they are concentrated near a top half of the device, as best shown in Figure 3, thus adding one additional finger insertion hole would not result in a symmetric arrangement of the finger holes.  Thus, the combination provides the steam-off gel nail removal device of claim 14, wherein the finger insertion holes on the casing are disposed eccentrically thereon.



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Kim (US5947131).
Regarding claim 4, Jin discloses the steam-off gel nail removal device of claim 1, as applied above.  Jin does not wherein an o-ring is disposed between the receiving bracket and the gel polish removing solution container.  Kim discloses a similar nail remover solution device having a casing (12), the casing having a receiving space (hollow interior of 12), and further comprising a gel polish removing solution container (39, Figure 4) positioned within the receiving space.  The gel polish removing solution container is mounted to the casing via bracket (37, Figure 4), wherein an o-ring (38, refer to Column 1, lines 63-67 which states that the gel polish removing solution container is sealed with KE45 which is a room temperature curing sealant, thus, at room temperature, the KE45 sealant forms an o-ring about the circumference of the container) is disposed between the receiving bracket and the gel polish removing solution container.  Refer additionally to Figures 1-4.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin’s steam-off gel nail removal device such that an o-ring is disposed between the receiving bracket and the gel polish removing solution container, as taught by Kim, since such a modification provides the advantage of preventing any gel polish removing solution from escaping the container and damaging the electronics positioned within the interior of the casing.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Gershman (US2010/0059077).
Regarding claim 5, Jin discloses the steam-off gel nail removal device of claim 1, as applied above.  Jin does not disclose wherein a secondary gel polish removing solution container is disposed removably on the gel polish removing solution container and adapted to contain the gel polish removing solution.  Gershman discloses a similar device for treating a user’s nails having a container (10, 40) with a secondary container (12, 42), removably attached thereto (see Figure 1; additionally refer to Paragraph [0011]).  Refer additionally to Figures 1-3.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin’s device to comprise a secondary gel polish removing solution container removably disposed on the gel polish removing solution container, as taught by Gershman, since such a modification provides the advantage of providing a more sanitary device by allowing a single use of the container and the fluid contained therein.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Gary et al. (US6695800).
Regarding claim 7, Jin discloses the steam-off gel removal device of claim 1, as applied above.  Jin does not disclose wherein at least one non-slip pad is disposed at a bottom of the casing; however non-slip pads are extremely well-known as demonstrated by Gary.  Gary discloses a similar device for treating a user’s hand with a heated fluid (refer to Column 6, lines 32-35) comprising a container (40) for storing the heating fluid, and a plurality of finger insertion holes (48c) for which to rest a user’s fingers for .

Claims 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Schmid (US2012/0186599).
Regarding claim 17, Jin discloses a steam-off gel nail removal device, comprising: a steam-off gel nail removal device, comprising: a casing (1, 2, 9), wherein a plurality of finger insertion holes (5) is disposed on the casing, and a receiving space (interior cavity of 1) is disposed in the casing, the casing comprising a main casing portion (1, 2) and an opening and closing mechanism (9, refer to Paragraph [0049]) disposed on the main casing portion, and the receiving space having therein a heating device (302, Figure 6) and a control device (301,303, Figure 10) connected to the heating device; a gel polish removing solution container (4) is disposed on the main casing portion, and the heating device is disposed on a side of the gel polish removing solution container to heat the gel polish removing solution container (best shown in Figure 6, wherein the heating device, 302, is disposed about an outer circumference of the gel polish removing solution container).  Refer to additionally to Figures 1-15.  Jin does not disclose a safety switch disposed on the main casing portion, corresponding in position to the opening and closing mechanism, and electrically connected to one of the heating 
Regarding claim 19, the combination of Jin and Schmid discloses the steam-off gel nail removal device of claim 17, as applied above.  Jin further discloses a finger separation unit (not labeled, refer to annotated Figure 7, below) disposed between the gel polish removing solution container and the finger insertion20 holes, wherein a steam passing structure (501) for a steam of a gel polish removing solution to pass through is arranged on the finger separation unit.

    PNG
    media_image1.png
    444
    834
    media_image1.png
    Greyscale

Regarding claim 20, the combination of Jin and Schmid discloses the steam-off gel nail removal device of claim 17, as applied above.  Jin further discloses wherein the finger insertion holes on the casing is disposed eccentrically thereon (best shown in Figure 3, wherein the plurality of finger insertion holes are shown to be concentrated on a top side of the casing).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jin and Schmid as applied to claim 17 above, and further in view of Ye (JP201755789).
Regarding claim 18, the combination of Jin and Schmid disclose the steam-off gel nail removal device of claim 17, as applied above.  The combination does not thus far disclose wherein the finger insertion holes are in a number of at least six.  Rather, Jin discloses embodiments having one finger insertion hole (refer to Figure 12), two finger insertion holes (refer to Figure 13) or five finger insertion holes (refer to Figures 1 and 3).  Jin further discloses that the device may have “various suitable number of openings” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        





/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799